DETAILED ACTION
In this Office Action, original claims 1-2, 4-6, 9-15, 17-19, 21-25, and 27 filed on September 9th, 2021 were evaluated on the merits. Claims 3, 7-8, 16, 20, and 26 were cancelled by amendment on September 9th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-6, 9-15, 17-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the clam limitation “at least one feature including a cardiac output (CO) feature and a total peripheral resistance (TPR) feature” renders the claim indefinite. It is unclear if a single feature comprises “a cardiac output (CO) feature and a total peripheral resistance (TPR) feature”, or if the cardiac output (CO) feature and total peripheral resistance (TPR) feature are two separate features. Furthermore, in the case that a single feature comprises “a cardiac output (CO) feature and a a feature (singular) may include multiple features. As a result, the scope of the claim is indefinite.
Claim 15 recites similar claim language of “the at least one feature including a cardiac output (CO) feature and a total peripheral resistance (TPR) feature” wherein it is unclear if the CO feature and TPR feature are considered separate features. As a result, the scope of the claim is indefinite.
For purposes of examination, the claim will be read as if it were written “at least one feature; wherein the processor is further configured to extract a cardiac output (CO) feature and a total peripheral resistance (TPR) feature as features;” 
Any claim listed in the preamble as being rejected under 35 U.S.C. 112(b) which is not explicitly rejected above is rejected by virtue of its incorporation of the indefinite subject matter of an explicitly rejected claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 9-15, 17-19, 21-25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mathematical concept. A streamlined analysis of claim 15 follows.
STEP 1: Regarding claim 15, the claim recites a method of estimating blood pressure. Thus, the claim is directed to a method, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of estimating a blood pressure based on the CO feature change value, the TPR feature change value, and the offset sets forth a judicial exception. This step describes a mathematical concept (including a mathematical relationship, mathematical formulas or equations, and mathematical calculations). Thus, the claim is drawn to a Mathematical Concept, which is an Abstract Idea.
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. Besides the abstract idea, the claim recites the method steps of measuring a bio-signal from a user, extracting a feature cardiac output (CO) and total peripheral resistance (TPR) feature from the bio-signal at an extraction time, and accruing an offset based on the change in the CO and TPR feature value and a reference value obtained at a time of calibration. These claim elements fail to recite any additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. No particular structural elements are recited in the claim as performing the method steps, and the recited steps do not impose any meaningful structural limitation on the machine used to perform the Abstract Idea. In addition, measuring a bio-signal from a user, extracting features from a signal, and determining a change in the feature based on a reference value does not provide an improvement to the technological field, and the method as a whole does not effect a particular treatment or effect a particular change based on estimated blood pressure.
Consideration of the additional method steps elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not 
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim measuring a bio-signal, extracting CO and TPR features from the bio-signal, and acquiring an offset based on the change in value of the TPR and CO feature with respect to a reference value obtained at a time of calibration. Acquiring a bio-signal from a user is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the step of measuring a bio-signal is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Similarly, the steps of extracting a feature from a signal and determining a change in a value is well-understood, routine and conventional activity for those in the field of medical diagnostics, and is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and processing engaged in by medical professionals prior to Applicant's invention. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. 
Claim 1 recites an apparatus for estimating blood pressure using the method steps recited in claim 15. Furthermore, claim 1 recites the additional structural elements of a bio-signal sensor and a processor. The bio-signal sensor is a generic sensor configured to perform pre-solutional data gathering activity, and the processor is a generic computer system configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Furthermore, it is well established 
Similarly, claim 25 recites an apparatus for estimating blood pressure using the method steps recited in claim 15. Like claim 1, claim 25 recites the additional structural elements of a bio-signal sensor and a processor, as well as a communication interface. The communication interface is a generic communication technology configured to perform pre-solutional data gathering activity. As a result, claim 25 fails to add additional elements that cause the recited apparatus to amount to significantly more than the exception itself.
Dependent claim 2, 4-6, 9-14, 17-19, 21-24 and 27 also fail to add additional elements that integrate the judicial exception into a practical application. Claims 4-13, 17-19, 21-23 and 26-27 recite additional limitations to the processing and extraction of values from the bio-signal, and is merely insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Claims 14 and 24 merely add limitations to the calculations performed in the Abstract Idea. Claim 2 recites additional limitations to the bio-signal, however does not disclose a particular sensor as performing the measuring of the bio-signal. Therefore, the dependent claims do not add any limitation that imposes any meaningful limitation on the machine or method used to perform the Abstract Idea, and do not add limitations that effect a particular treatment or effect a particular change based on estimated blood pressure, thus failing to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 1-2, 4-6, 9-15, 17-19, 21-25, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
Zhang (US 7479111 B2 – cited by applicant) teaches a method of estimating blood pressure (col. 3, lines 12-23; method shown in Figure 8), the method comprising: measuring a bio-signal from a user (col. 3, lines 29-32 and lines 39-41; “Start measurement” in Figure 8); extracting a feature (“Tc” described in col. 4, lines 4-13; 806) from the bio-signal at an extraction time; determining a change in a value of the feature that occurs during a time period between a calibration time of the bio-signal and the extraction time (“Tc during measurement – Tc during calibration” – equation shown in col. 11, lines 9-15); acquiring an offset (“Ins and Ind” – as described in col. 8, lines 50-52) based on the change in the value of the feature (808) with respect to a reference; and estimating a blood pressure based on the change in the value of the feature and the offset (810; equation shown in col. 8, lines 13-25). Measuring a bio-signal would necessitate a bio-signal sensor. Zhang teaches the biosignal being an electrocardiogram (ECG) and a photoplethysmograph (PPG) of the subject (col. 6, lines 42-45). Furthermore, Zhang teaches that the percentage difference of a feature (shown as “% diff of Tc” in Figure 8; equation shown in col. 11, lines 9-15) may be calculated in order to determine the offset (col. 11, lines 20-26). The calculation of the percentage difference involves normalizing the extracted feature (Tc during measurement) by a reference feature value obtained at a time of calibration (Tc during calibration). Zhang teaches estimating the amount of change in the blood pressure (calculation of blood pressure is shown in col. 8, lines 17-18) based on the relative change value of the feature (“Tc during measurement – Tc during calibration”) and the offset (Ins and Ind), and estimating the blood pressure using the estimated amount of change and a reference blood pressure obtained at a time of calibration (the other terms used in the estimation of the blood pressure are derived from blood pressure measurements obtained during calibration; col. 4, lines 28-34). Lastly, 
Wiard et al. (US 20160081563 A1 – previously cited) teaches a method of estimating blood pressure and cardiac output by measuring total peripheral resistance (paragraph 0003). The total peripheral resistance is extracted from a biosignal acquired by a plethysmography sensor, and is used to account for autonomic response changes in the peripheral vasculature (paragraph 0038-0039). Wiard further teaches that the cardiac output may be calculated from the total peripheral resistance and a pulse transit time (see equation in paragraph 0040). Furthermore, Wiard teaches that the mean arterial pressure (MAP) may be calculated using the cardiac output and the total peripheral resistance (paragraph 0038). However, Wiard fails to teach or suggest acquiring an offset based on a multiplication of a CO feature change value of the CO feature extracted at the extraction time, with respect to a reference CO feature value obtained at a time of calibration, and a TPR feature change value of the TPR feature extracted at the extraction time, with respect to a reference TPR feature value obtained at the time of calibration
Watson et al. (US 20150057554 A1 – previously cited) teaches a blood pressure monitoring apparatus (Figure 1) wherein the apparatus can determine a scaling factor between a measured metric and the blood pressure, such that a blood pressure may be determined (paragraph 0063). However, Watson fails to teach or suggest acquiring an offset based on a multiplication of a CO feature change value of the CO feature extracted at the extraction time, with respect to a reference CO feature value obtained at a time of calibration, and a TPR feature change value of the TPR feature extracted at the extraction time, with respect to a reference TPR feature value obtained at the time of calibration. 
multiplication of a CO feature change value of the CO feature extracted at the extraction time, with respect to a reference CO feature value obtained at a time of calibration, and a TPR feature change value of the TPR feature extracted at the extraction time, with respect to a reference TPR feature value obtained at the time of calibration. 
Cohen et al. (US 9289133 B2) teaches a method of determining cardiac output comprising determining an offset value of the cardiac output to calibrate a cardiac output value (Abstract; col. 3, lines 35-67 and col. 4, lines 1-45). However, Cohen fails to teach acquiring an offset based on a multiplication of a CO feature change value of the CO feature extracted at the extraction time, with respect to a reference CO feature value obtained at a time of calibration, and a TPR feature change value of the TPR feature extracted at the extraction time, with respect to a reference TPR feature value obtained at the time of calibration, and using it to calculate blood pressure. 
Parlikar et al. (US 2013006127) teaches a method (Figure 2) of determining cardiac output and total peripheral resistance from arterial blood pressure data (paragraph 0046). However, Parlikar fails to teach determining cardiac output and total peripheral in order to determine a blood pressure. 	Thus, no prior art reference alone or in combination teaches the invention of independent claims 1, 15, and 25, wherein an offset based on a multiplication of a CO feature change value of the CO feature extracted at the extraction time, with respect to a reference CO feature value obtained at a time of calibration, and a TPR feature change value of the TPR feature extracted at the extraction time, with respect to a reference TPR feature value obtained at the time of calibration in order to estimate a blood pressure based on the CO feature change value, the TPR feature change value and the offset.

Response to Arguments
Regarding Claim Objections, Applicant’s amendments to the claims were sufficient to overcome the previously stated claim objections. As a result, objections to claims 4, 9, 15, 17, 25 and 27 have been withdrawn.
Regarding Claim Interpretations, Applicant’s deletion of the term “communication interface” is sufficient to avoid invocation of claims interpretations under 35 U.S.C. 112(f). Therefore, no claims are currently being interpreted under 35 U.S.C. 112(f). 
Regarding Claim Rejections under 35 U.S.C. 112(b), Applicant’s amendments were sufficient to overcome the previously stated rejections of claims 3-13, 16-23 and 26. However, the amended claim language introduces new indefiniteness to claims 1 and 15. As a result, continued rejection of claims 1-2, 4-6, 9-15, 17-19, and 21-24 are articulated in the “Claim Rejections – 35 U.S.C. 112” section above.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 101 have been considered:
Applicant argues that the judicial exception is integrated into a practical application of estimating blood pressure with high accuracy by correcting the offset based on the multiplication of the CO feature change value and the TPR feature change value between the measurement time and the calibration time, and that acquiring the offset is not well-understood, routine, or conventional. Examiner respectfully disagrees. Zhang et al. (US 7,479,111 B2 – cited by applicant) teaches of a method of measuring blood pressure comprising determining an offset between the measurement time and the calibration time in order to improve the accuracy of blood pressure measurements (see Figure 8). Therefore, these steps are well-understood, routine, and conventional in the art. Furthermore, the blood pressure measuring apparatus comprises generic parts (i.e. a bio-signal sensor and a processor) that do not impose any meaningful structural limitation on the claimed invention. Therefore, these features do not amount to significantly more than the exception itself. 

Applicant’s arguments under 35 U.S.C. 102 and 103 have been considered:
Applicant’s argument in regards to Zhang failing to teach “extracting a cardiac output (CO) and a total peripheral resistance (TRP) from a bio-signal” were deemed persuasive. As a result, the previously recited claim rejections under 35 U.S.C. 102(a)(1) has been removed. 
In addition, Applicant’s argument that Wiard fails to cure the decencies of Zhang has been deemed persuasive. Wiard teaches that the mean arterial pressure can be calculated from the cardiac output and total peripheral resistance feature value (see equation in paragraph 0038). In addition, Wiard further teaches that the cardiac output may be calculated from the total peripheral resistance and a pulse transit time (see equation in paragraph 0040). Zhang teaches that offset terms may be calculated from relative change values of a pulse feature to calculate the blood pressure and account for changes in (col. 8, lines 50-52). However, the combination of Zhang and Wiard fails to teach calculating a blood pressure using the cardiac output, total peripheral resistance and an offset is calculated using the relative changes in the cardiac output and total peripheral resistance as recited in amended claim limitations of claims 1, 15, and 25, as neither Zhang nor Wiard suggests acquiring an offset from the a multiplication of a CO feature change value of the CO feature extracted at the extraction time, with respect to a reference CO feature value obtained at a time of calibration, and a TPR feature change value of the TPR feature extracted at the extraction time, with respect to a reference TPR feature value obtained at the time of calibration. 
	As a result, claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 of claims 1-2, 4-6, 9-15, 17-19, 21-25 and 27 have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710. The examiner
can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
JASON SIMS can be reached at 571-272-7540. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact

USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/R.T.P./Examiner, Art Unit 3791       

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791